United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF AGRICULTURE,
AGRICULTURE MARKETING SERVICE,
Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2362
Issued: March 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 28, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated May 29, 2008. Under 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation effective
June 8, 2008, based on her capacity to perform the duties of an appointment clerk.
FACTUAL HISTORY
On November 8, 2004 appellant, a 56-year-old raisin inspector, slipped and fell to the
ground while opening a cafeteria door, injuring her right hip and lower back. She filed a claim
for benefits on November 15, 2004, which the Office accepted for lumbar strain and L4-5 disc
protrusion. Appellant has not returned to work since November 22, 2004. The Office
commenced payment for temporary total disability compensation.

In a work capacity evaluation dated April 18, 2005, appellant’s treating physician,
Dr. Stanley Louie, an osteopath, stated that appellant could do some form of modified work but
should avoid pry bar sampling. In two CA-17 forms, duty status reports, he advised that
appellant could work with restrictions on lifting continuously more than 5 pounds and
intermittently up to 10 pounds; standing continuously more than one hour and standing
intermittently for more than four hours per day; intermittent walking for no more than one to two
hours per workday; intermittent simple grasping for no more than one to two hours per day; and
intermittent reaching above the shoulders up to one-half hour per day.
In order to determine appellant’s current condition, the Office referred appellant for a
second opinion examination with Dr. G.B. Ha’Eri, M.D., Board-certified in orthopedic surgery.
In a report dated March 8, 2006, Dr. Ha’Eri stated that appellant still had residuals from the
November 8, 2004 work injury and was not able to perform the duties of a raisin inspector. He
outlined the following work restrictions:
“No sitting more than total at four hours per day. Walking and standing two
hours each. No bending/stooping more than one hour per day. Pushing and
pulling are limited to one hour each to a maximum of 20 pounds and the lifting of
one hour per day with maximum of 10 pounds. No kneeling and squatting is
recommended.”
The Office referred appellant for vocational rehabilitation on April 4, 2006. The
vocational rehabilitation counselor, relying on Dr. Ha’Eri’s restrictions, stated in a June 12, 2006
report that appellant could perform the job as an appointment clerk, Department of Labor’s
Dictionary of Occupational Titles, (DOT) No. 237.367.010.
In treatment notes dated June 22, 2006, Dr. Louie stated that appellant was unable to sit
for more than one-half hour without pain. He placed appellant on temporary total disability and
recommended that she be referred to a neurosurgeon.
By letter dated July 31, 2007, the Office provided copies of the job description for an
appointment clerk to Dr. Louie and asked him whether appellant could perform the job duties. In
a work capacity evaluation dated September 6, 2007, Dr. Louie opined that appellant was unable
to perform an eight-hour workday. He restricted appellant from performing work involving her
upper or lower extremities, in addition to reaching; reaching above the shoulders; operating a
motor vehicle to and from work or at work; and repetitive movement of the wrist and elbow up
to four hours per day.
In a report dated November 11, 2007, Dr. Louie stated that appellant would be unable to
work for four weeks.
In order to determine appellant’s current condition, the Office referred appellant for a
second opinion examination with Dr. Charles H. Touton, Board-certified in orthopedic surgery.
In a report dated February 25, 2008, Dr. Touton stated that appellant still had residuals from the
November 2004 work injury and outlined the following work restrictions: no sitting exceeding
four hours; no walking and standing exceeding two hours; no bending/stooping exceeding one
hour per day; pushing and pulling limited up to 20 pounds for one hour; and lifting not exceeding

2

10 pounds up to one hour. He recommended no kneeling or squatting. Dr. Touton concluded
that there was nothing in the job description of an appointment clerk which would be beyond her
expected capabilities, given her diagnosis and findings.
In an April 28, 2008 notice of proposed reduction of compensation, the Office advised
that appellant’s compensation be reduced to zero because the factual and medical vocational
evidence established that appellant was no longer totally disabled. It advised appellant that she
had the capacity to earn the wages of an appointment clerk and requested that she submit
additional evidence or argument within 30 days if she disagreed with the proposed action.
Appellant then submitted a form report dated May 27, 2008 from Dr. Louie, who stated
that appellant would be unable to work for four weeks due to low back pain. In a narrative report
dated May 27, 2008, Dr. Louie noted that on examination that day appellant had bilateral lower
paraspinal tenderness and reduced stability of the spine.
In a May 29, 2008 decision, the Office reduced appellant’s compensation to zero and
terminated appellant’s compensation benefits effective June 6, 2008. It found that appellant had
the capacity to earn wages as an appointment clerk and found that Dr. Touton’s referral opinion
represented the weight of the medical evidence.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.1
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee the Secretary shall appoint a
third physician who shall make an examination.2
ANALYSIS
The Board finds that the Office did not meet its burden to reduce appellant’s disability
compensation. In the instant case, there is a conflict in the medical evidence between appellant’s
treating physician, Dr. Louie, and Dr. Touton, the second opinion physician, regarding whether
appellant was physically able to perform an eight-hour per day job as an appointment clerk.
Appellant’s treating physician, Dr. Louie continued to opine that appellant was temporarily
totally disabled due to paraspinal tenderness, while Dr. Touton opined that appellant could return
to work, with restrictions. The Office erred, however, by failing to resolve the existing conflict
in the medical evidence. Because the Office relied on the opinion of Dr. Touton to reduce
appellant’s compensation without having resolved the existing conflict in the medical evidence,
it failed to meet its burden of proof in terminating appellant’s benefits. The Board reverses the
Office’s May 29, 2008 decision reducing appellant’s compensation.
1

John D. Jackson, 55 ECAB 465, (2004); James B. Christenson, 47 ECAB 775, 778 (1996); Wilson L. Clow, Jr.,
44 ECAB 157 (1992).
2

Regina T. Pellecchia, 53 ECAB 155 (2001).

3

CONCLUSION
The Board finds that the Office has failed to meet its burden of proof in reducing
appellant’s compensation.
ORDER
IT IS HEREBY ORDERED THAT the May 29, 2008 decision of the Office of
Workers’ Compensation Programs be reversed.
Issued: March 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

